 AMAX (OA. (COMPANYAmax Coal Company and Northeast Wyoming Affili-ated Coal Mine Employees-Independent, Peti-tioner. Case 27 RC' 5342July 20, 1979DECISION AN) DIRECTION OF ELECTIONSBy MEMBERS JNKINS, PNI I ,() ANI) TRI tSI)AI Upon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William J. Dal) ofthe National Labor Relations Board. Following thehearing and pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regulationsand Statements of Procedure, Series 8, as amended.the Regional Director tor Region 27 transferred thiscase to the Board for decision. Thereafter, all the par-ties filed briefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer, a division of Amax Inc., a NewYork corporation, is engaged in the mining and pro-duction of coal in the States of Indiana, Illinois, Ken-tucky, and Wyoming. The parties have stipulated,and we find, that during the past year the Employer.from its operations in Wyoming, shipped goods val-ued in excess of $50,000 to points located outside theState. The parties have stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of the Act, and we further find that it willaffectuate the purposes of the Act to assert jurisdic-tion herein.2. The labor organizations involved claim to repre-sent certain employees of the Employer.' The Operat-ing Engineers and the UMWA contend, however,that the Petitioner is not a labor organization withinthe meaning of the Act. The record reveals that thePetitioner is a nonprofit corporation, which, at thetime of the hearing, had approximately 80 dues-pay-ing members. According to its constitution and by-laws, it exists, in part, "to deal with employers con-The International Union of Operating Engineers, Local 400 (hereinafterreferred to as the Operating Engineers) was permitted to intervene on thebasis of a showing of interest. The United Mine Workers of America. Local1854 (hereinafter referred to as the UMWA) was permitted to intervene onthe basis of an expired contract It had with the Employer covering the em-ployees at the Belle Ayr Mine.cerning grievances, labor disputes. wages. rates otpay. hours of work, and all other terms and condi-tions of work." Based on the foregoing. and the rec-ord as a whole, we find that the Petitioner is a labororganization within the meaning of Section 2(5) of theAct.23. A question affecting commerce exists concern-ing the representation of certain emplo,ees of theEmployer within the meaning of Section 8(c)( I ) atndSection 2(6). and (7) of the Act.'4. 'The Petitioner seeks to represent the productionand maintenance employees at the t:mploIer's BelleAyr and agle Butte mines in ('amphell ounty,Wyoming, in a single overall unit.4Ihe OperatingEngineers also contends that the petitioned for unit isappropriate. The MWA asserts that onlx separateunits for each mine are appropriate.' In agreementwith the Petitioner and the Operating Elngineers, theEmployer maintains that an overall unit including theemployees of both mines is appropriate.The record reveals that in March 1972 the IIMWAand the Employer entered into an agreement coveringthe employees at the Belle Ayr mine, which was toexpire by its terms on November 12, 1974. It was notuntil July 1973, however, that the Employer actuall\began its coal mining operations at the mine. In Sep-tember 1974, prior to the expiration date of thatagreement, the International Ulnion of ProgressiveMine Workers filed a petition seeking to represent theemployees at the Belle Ayr mine. The UMWA inter-vened in that proceeding and won the election con-ducted on November 22. 1974. Thereafter, on De-cember 9, 1974, the UMWA was certified as theexclusive bargaining representative for the produc-tion and maintenance employees at the Belle Ayrmine. Meanwhile, during the latter part of 1974, theUMWA extended the then existing agreement fortwo 30-day periods. However, on January 12, 1975.that agreement finally expired and the UMWA begana strike against the Employer. The Employer re-opened the mine in March 1975, and although nego-tiations continued up until February of 1976. theUMWA and the Employer did not reach agreementon another contract covering the employees at theBelle Ayr mine.2 N.. R.B v. Cabot Carbon Conmpuan and Cabot Shops Inc. 360 I S. 203(19591; S H res & Conmpany. 212 NLRB 132 (19741; lane itatlion (Corporation. 211 NLRB 824 (1974).The issuance of our decision in United Mine Workers of 4 meri a ( 4ma·Coal Co. A Dision of Ama, Inc .238 NLRB 1583 (1977). renders moitthe UMWA's contention that a question concerning representallon couldnot he raised while the charges in that case were pending before the Board4 The Petitioner indicated that it would participate in a self-determinationelection. it: under the circumstances of this case, the Board finds that such anelection is warranted' In the alternative, the tlMWA indicated that it would participate in anelection in the unit petitioned fr in the event the Board finds such a unit tohe appropriate.243 NLRB No. 73571 DI)E(ISI()NS OF NAII()NAI I.AB()R REl.ATl(IONS H()OARDAlthough there were only 50 to 60 employees work-ing at the Belle Ayr mine in December 1974. the rec-ord indicates that there were 185 employees workingthere at the time of the hearing (November 1976) andthat the Employer's projections revealed that the fig-ure would reach 236 by the beginning of 1978. Withrespect to the Eagle Butte mine. the record disclosesthat the Employer began initial operations there onJune 1, 1976. According to projections, however, theactual production of' coal was not scheduled to beginthere until 1978, and thus, at the time of' the hearing,all of the employees at Eagle Butte were involved inpreparatory tasks such as the removal of topsoil andthe construction of equipment. In November 1976there were 13 employees working at the Eagle Buttemine, all of whom had premanently transferred fromBelle Ayr. The Employer projected that there wouldbe 17 employees employed at Eagle Butte By the endof 1977 and that this figure would increase to 30 bythe third quarter of 1978.The record reveals that the Employer's division of-fice is located in Gillette. Wyoming. The Eagle Buttemine is situated approximately 8 miles north of thatoffice, while the Belle Ayr mine is located about 18miles south of it. At the division office the Employer'sgeneral manager presides over an administrative staffcomposed of several department chiefs, who are re-sponsible for various thcets of the operations at bothmines. The members of the staff include the assistantgeneral superintendent, the employee relations super-visor, the division comptroller, and several individ-uals responsible for egineering and environmentaltasks at both mines. Various members of this staff areresponsible for the centralized administration of pro-duction scheduling, coal quality control, purchasing,inventory, personnel records, accounting, banking.budgeting, finance, engineering, tales, and security.Specifically with regard to labor relations matters,although both mines have superintendents who areresponsible for daily operations, these individuals aredirectly responsible to and have frequent contact withthe assistant general superintendent. In fact, theassistant general superintendent maintains daily tele-phone contact with each mine superintendent andvisits both mines frequently. As a result, the two minesuperintendents possess only limited authority to re-solve grievances or impose discipline. For example,they must have all disciplinary actions above the oralwarning and written reprimand stage approved by ei-ther the supervisor of employee relations or the assist-ant general superintendent, both of whom possess theauthority to overrule the superintendent's decision.According to David Schwendinger, the supervisor ofemployee relations, he has in fact reversed oramended a superintendent's actions in such matters.He further testified that all matters involving hiring,discharges, layoffs, recalls, and training are adminis-tered through his office. The department relationsalso determines the wages, hours, and working condi-tions of the employees at both mines. Thus, the rec-ord reveals that the employees at both mines receivethe sane wages and that the same policies regardingcost-of-living increases, shift differentials, overtime,health insurance, pensions. and other fringe benefitsare applied to both mines. Finally. Schwendinger tes-tified that he spends approximately half of' his time atthe mines where he attempts to answer questions andresolve problems that arise concerning these issues.The record reflects substantial similarity in jobfunctions and skills between the employees of' bothmines.6In this regard, heavy equipment operators,electricians, mechianics, and welders are employed atboth mines and perform essentially the same tasks.The employees also utilize similar equipment such astrucks, bulldozers. front-end loaders, power shovels,and lighting plants. In this connection, some of theequipment used at Eagle Butle was actually assem-bled at Belle Ayr, and it is common for employees togo from one mine to another in order to pick up orexchange parts and materials.As indicated above, all of' the employees presentlyemployed at the Eagle Butte mine have transferredthere from the Belle Ayr mine, and the Employer in-dicated it would continue to transfer employees insuch a manner fr the foreseeable future. In this re-gard, the record discloses that the Employer utilizesthe same job-bidding procedure for both mines. Therecord also discloses, however, that, in practice, whena new job classification occurs at Eagle Butte, the jobwill be posted first at that mine, and only if it is notfilled by one of the employees already there will it beposted at Belle Ayr. Assuming that the new' job isfilled by an employee already assigned to Eagle Butte,however, the employees at Belle Ayr are given theopportunity to bid into the recently vacated job. Re-gardless of' which mine he is employed at, an em-ployee retains the same employee number.On the basis of the foregoing, we find that the pro-duction and maintenance employees of both minesmay constitute an appropriate unit. In arriving at thisfinding, we rely specifically on the Employer's highlycentralized control with respect to personnel matters;the fact that the employees of both mines share iden-tical terms and conditions of employment; the simi-, Since the Eagle Butte mine is still in the preparatory stage. some of theemployee classifications that are present at Belle Ayr are not yet present atEagle Butte, although the Employer's projections indicate that eventuallyboth mines will have the same number of employees in the same type andnumber of job classifications.572 573larity of job skills and functions: and the relativelyhigh degree of employee interchange.Nonetheless, the fbregoing tacts also indicate thatthe separate units requested by the UMWA may alsobe appropriate. In this regard we note particularly thefact that there has been a listorv of collective bar-gaining in a unit comprised of the employees at theBell Ayr mine and, as noted above, the Board haspreviously issued a certification finding that unit to heappropriate. Under these circumstances, we are reluc-tant to combine the employees in the existing unitwith the previously unrepresented employees at EagleButte without granting both groups an opportunit\ toexpress their choice with respect to this matter. Asfurther support for our finding that separate unitsmay also be appropriate, we note that Eagle Buttedoes not, at the present time, have the same memberof employee classifications as does Belle Ayr and thatpreference is accorded employees already at EagleButte when new job classifications arise. Moreover.the mines are 26 miles apart and. while the superin-tendents at each mine are admittedly not entirely au-tonomous in labor relations matters, they responsiblydirect employees and apply established labor rela-tions policy. Accordingly. we find that separate unitsat each mine may also be appropriate.We therefore do not render a final determination asto the appropriate unit at this time: rather we shallsubmit the issue to the employees by directing sepa-rate elections at each mine. By doing so, the emplo-ees at each mine will be able to select separate repre-sentation if they so desire.5. Accordingly, separate elections shall be directedamong the following employees of the Employer:Voting group A.: All production and maintenanceemployees employed by the Employer at its BelleAyr Mine near Gillette, Wyoming: excluding of-fice clerical employees, professional employees,guards and supervisors as defined in the Act.Voting group B: All production and maintenanceemployees employed by the Employer at itsEagle Butte Mine near Gillette, Wyoming: ex-cluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.The employees in voting group A shall vote as towhether or not they wish to be represented for thepurposes of collective bargaining by Northeast Wyo-ming Affiliated Coal Mine Employees (New Acme):by the International Union of Operating Engineering,Local 400 (Operating Engineers); by the United MineWorkers of America, Local 1854 (UMWA): or bynone of the above-named labor organizations.The employees in voting group B shall also vote asto whether they wish to he represented for the pur-poses of collective bargaining hb New Acme: the Op-erating Engineers: the UIMWA: or b. none of theahbove-narmed labor organizations.7In the vent that a majorit o the employees invoting group A or voting group B select the UIMWAthe employees in that group will he deemed to haveindicated their desire to constitute a separate bargain-ing unit. and the Regional Director shall issue a certi-tication of representative for such group. In these cir-cumstilnces. the Regional I)irector shall also Issue anappropriate certification in the other group.llowe\ er, if a majority of the cnplo ces in bothgroups do not vote for separate representation, thenwe shall include the employees in the to votinggroups in a single overall unit and we shall pool theirvotes." The Regional Director shall then issue an ap-propriate certification in the overall unit, dependinigupon the results of the election.Our ultimate determination in this case is based inpart on the results of the election. lowever, we makethe folloving findings with regard to an appropriateunit.I. If a majority of the employees in either votinggroup vote for separate representation. we find thefollowing two units to be appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.lUnit A. All production and maintenance em-ployees emplo ed b the Employer at its BelleA r Mine near Gillette, Wyoming: excluding of-fice clerical employees professional employees.guards and supervisors as defined in the Act.Unit B.: All production and maintenance em-ployees employed by the Employer at its EagleButte Mine near Gillette. Wyoming: excludingoffice clerical employees, professional employees.guards and supervisors as defined in the Act.2. If a majority of the employees in both groups donot vote for separate representation, we find that thefollowing employees will constitute a unit appropriatefor collective bargaining within the meaning of Sec-tion 9(hb) of the Act.XAlthough the record is unclear as to whether the Operating Engineerswould participate in an election of this tpe. we have included it on bothballots in slew of its interest in representing the production and maintenanceemployees of both mines in a single unit t may withdraw. however. Iromboth ballots. within 7 days of the date of this Decision and Direction ofElections in the event that it is not interested in participating in this electionI If the voters are pooled the) are to be tallied in the following mannerThe sotes oIr the labor organizallon seeking separate units shall be countedas valid sotes but neither for nor against the labor orgalnizations seeking torepresent the employees involved herein in a single unit All other sotes areto be accorded their face alueA M A X COA UO M PA N  I)l('CISIONS () NATIONAL. LABOR RELAFIONS BOARDI)All production and maintenance employees em-ployed by the Employer at its Belle Ayr andEagle Butte mines near Gillette, Wyoming; ex-cluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.Accordingly, this case is hereby remanded to theRegional Director for Region 27 fir the purpose ofconducting elections in the voting groups describedabove.IDirection of Elections and Excelsior footnoteomitted from publication.]574